I concur. To be sufficient the descriptions of land assessed for taxes must be definite enough on the assessment roll and the advertisement for sale for delinquency of taxes that the property can be identified therefrom. It must be so definite that the owner will know what land of his is assessed and delinquent, and a prospective purchaser will know what land is offered for sale. This does not mean that absolute accuracy is required. TinticUndine Mining Co. v. Ercanbrack, 93 Utah 561, 74 P.2d 1184. I agree that under the facts in this case, the omission of range and township is not fatal for the reasons stated by Mr. Justice Moffat. But the description here used: "e 1-2 sw 1-4 sw 1-4 se 1-4 Section 12" calls for the interpolation of punctuation marks or of the words of or and between groups of fractional parts. It would seem that a reader would use either of in each place or and in each place. He is given no guide as to which it should be, and neither would cover the land actually in dispute. Hence, descriptions were void for uncertainty. However, I think the matter of errors in the tax sale certificate, tax deeds, and proceedings for the May sale, are immaterial here. When land is properly assessed, taxes unpaid, the lands properly sold for nonpayment of tax, all the owner has is a right of redemption, and until he redeems or offers to redeem he is in no position to complain about defects in subsequent proceedings. When he redeems such defects as occur after sale are automatically eliminated. If he does not redeem within time provided by law, his rights are extinguished and he has no interests in the land to assert, or that could be affected by irregularities after the sale. For further discussion of this matter see the writer's opinion inTelonis v. Staley, Utah, 106 P.2d 163. A rehearing was granted in that case on other grounds so the opinion is not in the Utah reports. *Page 548